Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Content Checked Holdings, Inc.(the "Company") on Form 10-Q for the period ended December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Yan Wang, the Chief Executive Officer and Chief Financial Officer of the Company, , hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairlypresents,in all material respects, the financial condition and results of operationsof the Company. Date: March 10, 2015 /s/ Yan Wang Yan Wang, President, Chief Executive Officer and Chief Financial Officer
